DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Claims 1-26 are generic to the following disclosed patentably distinct species: The first required election of species is directed toward n-type material of the tunnel junction is a) InGaAs, b) InGaP, c) GaAsP, d)GaAsSb, e) GaAsPSb, f) AlGaAs, g) AlGaAsSb, h) AlGaAsP, i) InAlGaAs, j) InAlGaP, k) InGaAsSb, l) InGaAsP or m) GaPSb. The second required election of species is directed toward the p-type material of the tunnel junction is 1) GaAs, 2) InGaAs, 3) GaAsP, and 4) GaAsPSb. The third required election of species is directed toward the n-type material of the ohmic contact layer I) InGaAs, II) GaAsSb, III) GaAsPSb, IV) AlGaAs, V) AlGaAsSb, VI) AlGaAsP, VII) InAlGaAs, VIII) InAlGaP, IX) InGaAsSb,  or X) GaPSb
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The different species require different search strategies including using different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 24, as well as their dependent claims 2-13 and 25-26 due to their dependency recite “the first n-type semiconductor layer doped with tellurium and/or selenium” in lines 7-8 of claim 1 and lines 8-9 of claim 24. There is insufficient antecedent basis for this limitation in the claim. However, claims 1 and 24 recite “a first n-type semiconductor layer.” For purposes of the art rejection below, it is assumed that “the first n-type semiconductor layer doped with tellurium and/or selenium” should actually read “the first n-type semiconductor layer doped is with tellurium and/or selenium and ”. The addition of the verb “is” and the conjunction “and” remedies the 35 USC 112 issue and appears to be consistent with the specification. 
Claim 15, as well as its dependent claims 16-23 due to their dependency recite “a second tunnel junction” in line 6 of claim 15.  Claim 15 does not recite “a first tunnel junction” and it is unclear whether the claim requires at least two tunnel junctions or the adjective “second” is merely a descriptor which distinguishes the second tunnel junction from the first tunnel junction of claim 1.  For purposes of the art rejection below, it is assumed to not require two tunnel junctions, but, rather, it is assumed to be merely a descriptor which distinguishes the second tunnel junction from the first tunnel junction of claim 1. Claim 15 also requires “a second n-type semiconductor layer.” “Second” in this case is also assumed to distinguish the n-type semiconductor layer from the  “first n-type semiconductor layer” of claim 1 rather than requiring two n-type semiconductor layers for claim 15 as well as its dependent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,201,294 (Nakagawa) in view of CN107527967 (Zhang).
	For claim 1, Nakagawa teaches a vertical cavity surface emitting laser diode (VCSEL) (fig. 2), comprising: 
a GaAs substrate (fig. 2, 221, col. 6, l. 13); and 
an epitaxial structure positioned on the GaAs substrate (fig. 2, 211-220), wherein the epitaxial structure comprises: 
at least one oxidation layer (fig. 2, 213, col. 6, l. 5); and 
a first tunnel junction (fig. 2, 214, 215) comprising a first n-type semiconductor layer and being positioned above or below the at least one oxidation layer (fig. 2, 214, col. 6, l. 6), wherein the first n-type semiconductor layer is doped (col. 4, l. 11-14) and is not latticed-matched to the GaAs substrate (col. 4, l. 11-14, the tunnel junction is InGaAs which is not lattice matched to the GaAs substrate, see instant application [0053] which describes InGaAs as having a different lattice constant than GaAs).
Nakagawa does not specify the dopant used in the first n-type semiconductor layer. Nakagawa does not specify the dopant used in the first n-type semiconductor layer is tellurium and/or selenium. 
However, Zhang teaches the dopant used in the n-type layer of a tunnel junction may be provided by tellurium, selenium, or silicon or a combination thereof ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tellurium and/or selenium as taught by Zhang in the n-type semiconductor layer of Nakagawa in order to provide a suitable n-type dopant for the tunnel junction.
For claim 2, Nakagawa teaches the first n-type semiconductor layer includes a material selected from the group consisting of InGaAs, InGaP, GaAsP, GaAsSb, GaAsPSb, AlGaAs, AlGaAsSb, AlGaAsP, InAlGaAs, InAlGaP, InGaAsSb, InGaAsP and GaPSb (col. 4, l. 11-14).
For claim 3, the combination does not explicitly state lattice constants of InGaP and InAlGaP are greater than a lattice constant of the GaAs substrate. However, the lattice constants are an inherent property of the semiconductor material and InGaP and InAlGaP inherently have a lattice constant greater than that of GaAs. Further, the claimed invention does not require InGaP or InAlGaP, and, therefore, the lattice constants do not distinguish the claimed invention from the prior art.
For claim 4, discussed in the rejection of claim 1, Zhang teaches the first n-type  semiconductor layer may be further doped with silicon and/or carbon ([0052]) in order to provide a suitable n-type dopant for the tunnel junction.
For claim 5, Nakagawa teaches the first n-type semiconductor layer includes a material selected from the group consisting of InGaAs, InGaP, GaAsP, GaAsSb, GaAsPSb, AlGaAs, AlGaAsSb, AlGaAsP, InAlGaAs, InAlGaP, InGaAsSb, InGaAsP and GaPSb (col. 4, l. 11-14).
For claim 6, the combination does not explicitly state lattice constants of InGaP and InAlGaP are greater than a lattice constant of the GaAs substrate. However, the lattice constants are an inherent property of the semiconductor material and InGaP and InAlGaP inherently have a lattice constant greater than that of GaAs. Further, the claimed invention does not require InGaP or InAlGaP, and, therefore, the lattice constants do not distinguish the claimed invention from the prior art.
For claim 7, Nakagawa teaches the first tunnel junction further comprises a first p-type semiconductor layer (fig. 2, 215, col. 6, l. 7), the first p-type semiconductor layer is doped with a dopant, and the dopant doping concentration of the first p-type semiconductor layer is greater than 1x1019/cm3 (col. 4, lines 11-13).
Nakagawa does not specify the dopant used in the first p-type semiconductor layer. Nakagawa does not specify dopant used in the first p-type semiconductor layer is carbon.
However, Zhang teaches the dopant used in the p-type layer of a tunnel junction may be provided by carbon ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use carbon as taught by Zhang in the p-type semiconductor layer of Nakagawa in order to provide a suitable p-type dopant for the tunnel junction.
For claim 8, Nakagawa teaches the first tunnel junction further comprises a first p-type semiconductor layer, and the first p-type semiconductor layer includes a material selected from the group consisting of GaAs, InGaAs, GaAsP, GaAsPSb (fig. 2, 215, col. 4, l. 11-13 and col. 6, l. 7).
For claim 11, Nakagawa teaches the epitaxial structure comprises an active region (fig. 2, 217) and at least one spacer layer being positioned above or below the active region (fig. 2, 212-216 may be considered a spacer layer between the active region and the upper DBR 211), and the first tunnel junction is provided in the at least one spacer layer (fig. 2, 214-215 is within the spacer layer defined by elements 212-216).
For claim 14, Nakagawa teaches the oxidation layer further comprises at least one optical aperture (fig. 2, 213, col. 6, l. 5).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,201,294 (Nakagawa) in view of CN107527967 (Zhang) and further in view of US 6,810,065 (Naone).
For claim 9, Nakagawa teaches the epitaxial structure further includes an upper DBR layer (fig. 2, 211) and a lower DBR layer (fig. 2, 220). Nakagawa does not teach the first tunnel junction is included in the upper DBR layer or the lower DBR layer. However, Naone teaches a first tunnel junction (fig. 10, 224) may be included in the upper DBR layer or the lower DBR layer (fig. 10, 214, col. 8, l. 13-15). A tunnel junction within the top DBR allows for a VCSEL with reduced resistance and optical loss (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the tunnel junction within the top mirror as taught by Naone as an alternative to placing the tunnel junction between DBRs as taught by Nakagawa in order to provide a VCSEL with reduced resistance and optical loss.
Claims 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,201,294 (Nakagawa) in view of CN107527967 (Zhang) and further in view of US 10,707,650 (Ghosh).
For claim 10, the previous combination does not teach the epitaxial structure comprises an active region including a plurality of active layers, and the first tunnel junction is provided between two active layers of the plurality of active layers.
However, Ghosh does teach a VCSEL where the epitaxial structure comprises an active region including a plurality of active layers (fig. 4, 405, col. 6, l. 35-39), and the first tunnel junction is provided between two active layers of the plurality of active layers (fig. 4, 410, col. 6, l. 38-39) in order form a high gain region (col. 6, l. 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of active layers and tunnel junction between two active layers as taught by Ghosh in the device of the previous combination in order to form a high gain region.
For claim 12, Nakagawa teaches the epitaxial structure comprises an active region (fig. 2, 217).
The previous combination does not teach the active region comprises a plurality of active layers and at least one spacer layer, the at least one spacer layer is between two active layers of the plurality of active layers, and the first tunnel junction is provided in the at least one spacer layer. However, Ghosh teaches the active region comprises a plurality of active layers (fig. 4, 405) and at least one spacer layer(fig. 4, space between quantum wells 405), the at least one spacer layer is between two active layers of the plurality of active layers (fig. 4), and the first tunnel junction is provided in the at least one spacer layer (fig. 4, 410) in order form a high gain region (col. 6, l. 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of active layers and tunnel junction in a spacer layer between two active layers as taught by Ghosh in the device of the previous combination in order to form a high gain region.
For claim 13, Ghosh further teaches the epitaxial structure further comprises another oxidation layer, and the another oxidation layer is provided between two active layers of the plurality of active layers (fig. 4, 406) in order to confine current in the high gain regions (col. 6, l. 46-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the another oxidation layer of Ghosh with the previous combination in order to confine current in the high gain regions.
Claims 15-17, 20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0050934 (Choquette) in view of CN107527967 (Zhang).
For claim 15, Choquette teaches a vertical cavity surface emitting laser diode (VCSEL) (fig. 1), comprising: 
a GaAs substrate (fig. 1, 12, [0021]); and 
an epitaxial structure positioned on the GaAs substrate, wherein the epitaxial structure comprises: 
at least one oxidation layer (fig. 1, 20 or 22, [0020]); and 
a second tunnel junction (fig. 1, 28, as discussed above, “second is interpreted as a label distinguishing the tunnel junction from the first tunnel junction of claim 1 rather than requiring two tunnel junctions within the device of claim 15), comprising a second n-type semiconductor layer (fig. 2A) and being positioned above or below the at least one oxidation layer (fig. 2) wherein the second n-type semiconductor layer comprises an n-type GaAs layer ([0020] and fig. 2A n-type silicon doping), the n-type GaAs layer is doped with at least one material selected from the group consisting of silicon and carbon (fig. 2A, Silicon Doping).
Choquette does not teach the n-type GaAs layer is also doped with at least one material selected from the group consisting of tellurium and selenium. However, Zhang teaches the dopant used in the n-type layer of a tunnel junction may be provided by tellurium, selenium, or silicon or a combination thereof ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tellurium and/or selenium along with silicon as taught by Zhang in the n-type semiconductor layer of Nakagawa in order to provide a suitable n-type dopant for the tunnel junction.
For claim 16, Choquette teaches the second tunnel junction further comprises a second p-type semiconductor layer, the second p-type semiconductor layer is doped with carbon, and a carbon doping concentration of the second p-type semiconductor layer is greater than 1x1019/cm3 (fig. 2A, p-type carbon doping).
For claim 17, Choquette teaches the second tunnel junction further comprises a second p-type semiconductor layer, and the second p-type semiconductor layer includes a material selected from the group consisting of GaAs, InGaAs, GaAsP, GaAsPSb, GaAsSb, AlGaAs, AlGaAsSb, AlGaAsP, InAlGaAs, InAlGaP, InGaAsSb, GaPSb and InGaAsP ([0020]).
For claim 20, Choquette teaches the epitaxial structure comprises an active region (fig. 1, 30) and at least one spacer layer being positioned above or below the active region (fig. 1, 32a, 22 and 28), and the second tunnel junction is provided in the at least one spacer layer (fig. 1, 28).
For claim 23, Choquette teaches the oxidation layer further comprises at least one optical aperture (fig. 1, oxide aperture).
For claim 24, Choquette a vertical cavity surface emitting laser diode (VCSEL) (fig. 1), comprising: 
a GaAs substrate (fig. 1, 12, [0021]); 
and an epitaxial structure positioned on the GaAs substrate (fig. 1, 14, 16, 18, 20, 22, 28), wherein the epitaxial structure comprises: 
at least one oxidation layer (fig. 1, 20 or 22); 
and an ohmic contact layer being positioned above or below the oxidation layer (fig. 2, top 100-200 angstroms of 16, [0026]) and comprising a first n-type semiconductor layer or a second n-type semiconductor layer, wherein the first n-type semiconductor layer is not lattice-matched to the GaAs substrate; the second n-type semiconductor layer comprises an n-type GaAs layer (mirror stack is made of AlGaAs and GaAs  [0020] so the top of the mirror stack will be either AlGaAs a first semiconductor layer not lattice matched to GaAs or GaAs a second n-type semiconductor layer).
While Choquette teaches increased doping in the top of the mirror stack ([0020]), it does not explicitly state the contact is in ohmic contact. If it is determined that a doping concentration 1019 cm -3 given by Choquette does not constitute an ohmic contact, Choquette does teach higher doping concentrations may be used to facilitate electrical contact ([0026]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum doping concentration, including a concentration which makes the contact an ohmic contact, in order to minimize contact resistance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Choquette does not teach the first n-type semiconductor layer is doped with tellurium and/or selenium or the n-type GaAs layer is doped with at least one material selected from the group consisting of tellurium and selenium and doped with at least one material selected from the group consisting of silicon and carbon.
However, the particular dopant used is not critical to the device of Choquette. Zhang teaches an n-type dopant may be provided by tellurium, selenium, or silicon or a combination thereof ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tellurium and/or selenium along with silicon as taught by Zhang in the first or second n-type semiconductor layer of Nakagawa in order to provide a suitable n-type dopant for the electrical contact layer of Choquette.
For claim 25, Choquette the first n-type semiconductor layer includes a material selected from the group consisting of InGaAs, GaAsSb, GaAsPSb, AlGaAs, AlGaAsSb, AlGaAsP, InAlGaAs, InGaAsSb, InGaAsP and GaPSb ([0020], AlGaAs).
For claim 26, Zhang teaches the first n-type semiconductor layer is further doped with silicon and/or carbon ([0052]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US (Choquette) in view of CN107527967 (Zhang) and further in view of US 6,810,065 (Naone).
For claim 18, Choquette teaches the epitaxial structure further includes an upper DBR layer (fig. 1, 16) and a lower DBR layer (fig. 2, 14). Choquette does not teach the second tunnel junction is included in the upper DBR layer or the lower DBR layer. However, Naone teaches a  tunnel junction (fig. 10, 224) may be included in the upper DBR layer or the lower DBR layer (fig. 10, 214, col. 8, l. 13-15). A tunnel junction within the top DBR allows for a VCSEL with reduced resistance and optical loss (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the tunnel junction within the top mirror as taught by Naone as an alternative to placing the tunnel junction between DBRs as taught by Choquette in order to provide a VCSEL with reduced resistance and optical loss.
Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0050934 (Choquette) in view of CN107527967 (Zhang) and further in view of US 10,707,650 (Ghosh).
For claim 19, the previous combination does not teach the epitaxial structure comprises an active region including a plurality of active layers, and the second tunnel junction is provided between two active layers of the plurality of active layers.
However, Ghosh does teach a VCSEL where the epitaxial structure comprises an active region including a plurality of active layers (fig. 4, 405, col. 6, l. 35-39), and the tunnel junction is provided between two active layers of the plurality of active layers (fig. 4, 410, col. 6, l. 38-39) in order form a high gain region (col. 6, l. 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of active layers and tunnel junction between two active layers as taught by Ghosh in the device of the previous combination in order to form a high gain region.
For claim 21, Choquette teaches the epitaxial structure comprises an active region (fig. 1, 30).
The previous combination does not teach the active region comprises a plurality of active layers and at least one spacer layer, the at least one spacer layer is between two active layers of the plurality of active layers, and the first tunnel junction is provided in the at least one spacer layer. However, Ghosh teaches the active region comprises a plurality of active layers (fig. 4, 405) and at least one spacer layer(fig. 4, space between quantum wells 405), the at least one spacer layer is between two active layers of the plurality of active layers (fig. 4), and the first tunnel junction is provided in the at least one spacer layer (fig. 4, 410) in order form a high gain region (col. 6, l. 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of active layers and tunnel junction in a spacer layer between two active layers as taught by Ghosh in the device of the previous combination in order to form a high gain region.
For claim 22, Ghosh further teaches the epitaxial structure further comprises another oxidation layer, and the another oxidation layer is provided between two active layers of the plurality of active layers (fig. 4, 406) in order to confine current in the high gain regions (col. 6, l. 46-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the another oxidation layer of Ghosh with the previous combination in order to confine current in the high gain regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,181,723 describes carbon doping in n-type layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828